                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

PAUL KWAKE, an individual,

               Plaintiff,                                   Case No. 6:18-cv-00603-MK

               v.                                           ORDER

FARIBORZ PAKSERESHT, in his official
Capacity as Director of Human Services,
State of Oregon; and ASHLEY
CARSON-COTTINGHAM, in her
official capacity as Director of Office of
Aging and People with Disabilities, a
division within the state Department of
Human Services, State of Oregon; and
EMILY A. FARRELL, in her capacity as
Director of Senior and Disability services, a
division within the Lane Council of
Governments,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

153), and the matter is now before this Court on Plaintiff’s objections. See 28 U.S.C. §




1 – ORDER
636(b)(1)(B), Fed. R. Civ. P. 72(b). I review de novo. United States v. Bernhardt, 840 F.2d 1441,

1445 (9th Cir. 1998). I find no error and conclude the report is correct.

       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 153) is adopted in

full. Defendants’ Motions to Dismiss (ECF Nos. 127 and 133) are GRANTED. Plaintiff Paul

Kwake’s claims against Defendants Fariborz Pakseresht, Ashley Carson-Cottingham, and Emily

Farrell are dismissed with prejudice.



IT IS SO ORDERED.

       DATED this 31st day of January, 2020.



                                              __s/Michael J. McShane ________________
                                                       Michael McShane
                                                   United States District Judge




2 – ORDER
